                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                   :    CASE NO. 1:19MJ03067
                                            :
                   Plaintiff,               :
                                            :    MAGISTRATE JUDGE
            -vs-                            :          THOMAS M. PARKER
                                            :
AUSTYN KEATON,                              :    NOTICE OF APPEARANCE
                                            :    OF COUNSEL
                   Defendant.               :


      Undersigned counsel, Carolyn M. Kucharski, enters a Notice of Appearance of Counsel on

behalf of the Defendant, Austyn Keaton in the above-captioned case. Please add Carolyn M.

Kucharski to the docket as lead counsel for Mr. Keaton and remove former counsel Jacqueline A.

Johnson from receiving any further ECF notifications. Please forward all Court notifications,

correspondence and pleadings to the address listed below.

                                            Respectfully submitted,

                                            STEPHEN C. NEWMAN
                                            Federal Public Defender
                                            Ohio Bar: 0051928


                                            /s/CAROLYN M. KUCHARSKI_____
                                            Assistant Federal Public Defender
                                            Ohio Bar: 0062119
                                            1660 West Second Street, #750
                                            Cleveland, OH 44113
                                            (216)522-4856 Fax:(216)522-4321
                                            E-mail: carolyn_kucharski@fd.org
                                                 2


                                 CERTIFICATE OF SERVICE

      I hereby certify that on March 26, 2019, a copy of the foregoing Notice of Appearance of

Counsel was filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt. All other parties

will be served by regular U.S. Mail. Parties may access this filing through the Court’s system.


                                              /s/CAROLYN M. KUCHARSKI_
                                              Assistant Federal Public Defender
                                              Ohio Bar: 0062119
